DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6 and 12 is/are rejected under 35 U.S.C. 102(a) (1) as being clearly anticipated by Aoyagi et al (Met Mat Int 2013).
The Aoyagi et al reference teaches a method of growing silicon nanowires, note entire reference.  Growth inducing particles are trapped or placed on a substrate, note fig 1.  The substrate is then placed into a chamber which is then placed under a vacuum, note figure 2.  A precursor gas is then flowed into the chamber and caused to thermally decompose over the substrate.  This creates growth of the nanowires of silicon, note page 68.  
With regards to claim 2, the gas used is silane in the Aoyagi et al reference note page 68.
With regards to claim 6, the reference teaches growth in one direction note page 67.
With regards to claim 12, the reference teaches a silicon nanowire, note page 68.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 3, 4, 7 and 13 to 16 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoyagi et al in view of Hanrath et al (wo2015/054681)
The Aoyagi et al reference is relied on for the same reasons as stated, supra, and differs from the instant claims in the additional gas.  However, the Hanrath et al reference teaches that additional gases to the silane are used in silicon nanowire growth, note para 0046.  It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to modify the Aoyagi et al reference by the teachings of the Hanrath et al reference to add another source of silicon in order to create a more uniform deposition from even decomposition.
With regards to claim 4, the Hanrath et al reference teaches numerous compounds or gases including generic ones to the specifics of claim 4.  It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to modify the Aoyagi et al reference by the teachings of the Hanrath et al reference to have specific gases in order to increase deposition rates.
With regards to claim 7, the Hanrath et al reference teaches using metal plates  or members as substrates, note para 0042.  It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to modify the Aoyagi et al reference by the teachings of the Hanrath et al reference to use metal plates or members in order to increase the usefulness of the nanowires.
With regards to claims 13 and 14, the Hanrath et al reference teaches the use of nanowires in fluid flow devices, note para 0004.
With regards to claims 15 and 16, the Hanrath et al reference teaches use of nanowires in batteries and capacitors, note para 0004
Claim(s) 5 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoyagi et al in view of Hanrath et al (wo2015/054681)
The Aoyagi et al and Hanrath et al references are relied on for the same reasons as stated, supra, and differs from the instant claims in the oxidizing gas.  However, in the absence of unexpected results, it would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to determine through routine experimentation the optimum, operable additional gases in the combined references including oxidizing gases in order to react with decomposed gases to lower impurities.
Claim(s) 5 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoyagi et al in view of Hanrath et al (wo2015/054681)
The Aoyagi et al and Hanrath et al references are relied on for the same reasons as stated, supra, and differs from the instant claims in the substrate type and surface.  However, in the absence of unexpected results, it would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to determine through routine experimentation the optimum, operable substrate composition and surface roughness in the combined references in order to deposit just a nanowire.
Claim(s) 10 and 11 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoyagi et al in view of Hanrath et al (wo2015/054681)
The Aoyagi et al and Hanrath et al references are relied on for the same reasons as stated, supra, and differs from the instant claims in the coating of the nanowires.  However, in the absence of unexpected results, it would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to determine through routine experimentation the optimum, operable coating of the nanowires in the combined references in order to protect the silicon nanowires from the elements which can ruin  them.
Claim(s) 16 and 17 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoyagi et al in view of Hanrath et al (wo2015/054681)
The Aoyagi et al and Hanrath et al references are relied on for the same reasons as stated, supra, and differs from the instant claims in the specific uses.  However, in the absence of unexpected results, it would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to determine through routine experimentation the optimum, operable additional uses in the combined references in order to increase the usefulness of the nanowires, noting that the properties of the nanowires are known and allows for further uses.

			Examiner’s Remarks
The 2018/0258529 and 7560368 references are merely cited of showing the state of the art in the manufacture of silicon nanowires.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KUNEMUND whose telephone number is (571)272-1464. The examiner can normally be reached M-F 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





RMK

/ROBERT M KUNEMUND/Primary Examiner, Art Unit 1714